Per Curiam.
It seems to us apparent by the amendments made to sections 515 and 749 of the Code of Criminal Procedure (which is the latest expression of the legislature regulating the practice in criminal cases and special proceedings of a criminal nature) that it was the intention to give a right of appeal from the lower criminal courts directly to the court of sessions of the county. The learned judge below, in his criticism upon the language of section 749 of the Code of Criminal Procedure, that it does not refer to the court of general sessions of the city and county of New York, evidently overlooked section 38 of that Code, which defines the courts- of sessions. That section is as follows: “The courts of sessions are (1) the courts of sessions in counties other than New York; (2) the court of general sessions in the city and county of New York.” Therefore, when in section 749 the term “the court of sessions of the county” is used, it evidently refers to the court of sessions as defined in section 38, which includes the court of general sessions in the city and county of New York. It would therefore seem that it was the intention of the legislature in these proceedings to adopt a uniform practice by clear and explicit terms, and the right to appeal from the conviction of a police magistrate to the court of general sessions in the county of New York seems to be expressly given. The section1 reads: “A judgment upon conviction rendered by a police court or police magistrate may be reviewed by the court *578of sessions of the county upon an appeal as prescribed by this title, and not. otherwise;” language in respect to which there does not seem to be room for any other interpretation than that adopted. We are of opinion, therefore,, that the judgment appealed from should be reversed, and the record remitted to the court of general sessions for further action.

 As amended by Law 1884s, c. 372.